Citation Nr: 1534824	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sensorineural bilateral hearing loss. 

2.  Entitlement to service connection for Crohn's disease. 

3.  Entitlement to a rating in excess of 10 percent for a right shoulder disability. 

4.  Entitlement to a rating in excess of 10 percent for a disability manifested by joint stiffness, high fever, shakes, hallucinations, uncontrolled diarrhea, and vomiting. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at an April 2015 Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  Afterwards, the Veteran submitted additional evidence, with a waiver of RO consideration.

The Veteran testified that he had surgery for the service-connected right shoulder in 1995.  The RO should review the claims, statements, and medical evidence developed in 1995 to determine whether there was an informal claim for a temporary total rating under 38 C.F.R. § 4.30.  

The issues of entitlement to an increased rating for a right shoulder disability and irritable colon syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability which is etiologically related to active service. 

2.  The Veteran has Crohn's disease which is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

2.  The criteria for service connection for Crohn's disease have been met. 
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1131 ; 38 C.F.R. § 3.303(a) . Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis for a showing of chronic disease of other organic diseases of the nervous system, to include sensorineural hearing loss, which is an issue on appeal.  See Cromley v. Brown, 7 Vet. App. 376, 378 (1995).   For sensorineural hearing loss to be considered chronic in service, it must manifest to a degree of 10 percent or more within one year after the date of separation. With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The presence of a current hearing disability is established by regulation.  Hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Where the requirements for a hearing disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Bilateral Hearing Loss

The Veteran has current bilateral sensorineural hearing loss for VA rating purposes.  In April 2015, a private audiologist from the Avera Medical Group who evaluated the Veteran's hearing found that the Veteran had auditory thresholds in the right ear of 20 decibels at 1000 Hz, 30 dB at 2000 Hz, 45 dB at 3000 Hz, and 50 dB at 4000 Hz.  In the left ear, the Veteran had auditory thresholds of 20 decibels at 1000 Hz, 25 dB at 2000 Hz, 50 dB at 3000 Hz, and 45 dB at 4000 Hz.  Speech discrimination was at 92 percent at 30 dB bilaterally and 84 percent bilaterally at 40 dB. 

The Veteran contends that he should be service-connected for bilateral hearing loss due to significant noise exposure during service.  At enlistment and throughout service, the Veteran did not demonstrate any hearing loss.  At the January 1986 enlistment examination, auditory thresholds of the Veteran's right ear were at 5 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, 10 dB at 3000 Hz, 10 dB at 4000 Hz.  The left ear had auditory thresholds of 10 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, 10 dB at 3000 Hz, 5 dB at 4000 Hz.  At the April 1991 separation examination, the Veteran's hearing demonstrated improvement with auditory thresholds of the right ear of 10 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, 10 dB at 4000 Hz.  The left ear had auditory thresholds at 0 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, 5 dB at 4000 Hz.  In the interim, the Veteran made no complaints of hearing loss or hearing related issues throughout his active service.  

Notwithstanding the lack of evidence of hearing loss during service, the Board finds the Veteran's statements credible as to significant noise exposure during active service.  At the Board hearing, the Veteran testified that when he was stationed at Camp Pendleton, he was a part of 50 and 60 machine gun teams.  During the Veteran's participation on these teams, he reported shooting rounds of 50s and 60s without the benefit of hearing protection.  The Veteran worked as a radio operator, but does not contend significant noise exposure from that activity.  There is nothing of record to contradict the Veteran's testimony, accordingly, the Board finds it credible and competent and finds that the Veteran had significant noise exposure during service.  

With a current disability and an in-service occurrence, noise exposure, the Board turns its attention to the dispositive element of nexus.  In assessing nexus, the Board evaluated two examination reports, the first from a VA audiologist prepared in December 2012 and the second from a private audiologist prepared in April 2015. 
The December 2012 VA audiologist  opined that it is less than likely the Veteran's left ear hearing loss is due to military active duty.  The right ear was normal for VA rating purposes.  

The Board found issues with the VA examination.  The Veteran now has sensorineural hearing loss in the right ear.  At the time of the examination, hearing loss was not present, so it was not evaluated, thus making this assessment antiquated. Furthermore, the examiner did not consider the Veteran's work on machine gun teams in making the opinion.   Therefore, the Board gives this opinion little probative weight. 

In light of the issues presented in the December 2012 opinion, the Board is left to consider the April 2015 opinion from private audiologist Dr. M. D. R.  The private audiologist opined that the Veteran's hearing loss is at least as likely as not caused by or a result of an event in the military.  The rationale provided is that the Veteran was exposed to excessive noise levels that would have likely resulted in current symptoms.  The examiner personally evaluated the Veteran and evaluated the VA claims file in making his assessment.   Based on the private examiner's complete assessment of the Veteran's hearing disability, the Board finds service connection for hearing loss warranted.  


B.  Crohn's Disease 

The Veteran has Crohn's disease as identified by his private gastroenterologist Dr. S. G. in multiple letters, the most recent from July 2013 regarding the Veteran's medical condition and corroborated by diagnostic tests.  

The Veteran asserts that his Crohn's disease is related to digestive problems he had during service.  Although no issues were noted during service, less than a year following discharge, the Veteran reported having episodes of severe vomiting , diarrhea, fever, and an arm rash at a January 1992 VA medical evaluation.  He reported that these symptoms had occurred on at least four occasions during service and several more occasions post-service.  Tests related to the Veteran's digestive system conducted in January 1992, May 1992 and July 1994 were negative for any abnormal findings. 

Despite the negative prior diagnostic tests, private gastroenterologist Dr. S. G. opined that "it is more likely than not that [the Veteran] developed his Crohn's disease in the Service."  The rationale provided was that the Veteran's gastrointestinal symptoms that started when the Veteran was in the Persian Gulf were manifested by fever, abdominal pain, nausea, vomiting, and diarrhea, the same symptoms noted on the January 1992 examination.  Even though the diagnostic tests conducted at the time were inadequate to identify Crohn's disease with certainty, the doctor still found that based on the Veteran's clinical presentation, that in all probability he developed Crohn's disease during service in the Persian Gulf.    

The Board juxtaposed this opinion against an opinion from a December 2012 VA examiner who opined that it is less likely than not that the Crohn's disease is proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that Crohn's disease did not represent a natural progression of the service connected digestive condition since the findings were negative until 2004 when the Veteran's was formally diagnosed with Crohn's.  In weighing the opinions, the Board grants more probative evidence to Dr. S. G.'s assessment who is a specialist in the field and who was able to discuss with authority the connection between symptoms the Veteran had during service and the Crohn's disease.  In resolving any doubt in the Veteran's favor, the Board grants service connection for Crohn's disease.   



C.  VA's Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran notices in October 2012 and December 2012 prior to the RO's initial adjudication containing information pertinent to the Veteran's service connection claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including service treatment records, post-service treatment records and VA examination reports. The Veteran has not indicated that there is any outstanding relevant evidence with regard to the above service connection claims. 

With respect to the VA examinations, the Board finds that the Veteran was provided thorough VA examinations regarding hearing loss and his digestive system from December 2012 which are considered adequate for evaluating the Veteran's service connection claims except where noted above.  Furthermore, the Veteran provided private opinions, which were also considered.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159 , 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was also provided a hearing with the undersigned Veterans Law Judge (VLJ). VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ asked the Veteran a series of questions to elicit information as to the etiology of his claimed service connected disabilities.  The Veteran was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for a bilateral hearing loss is granted subject to the rules and regulations governing the payment of VA monetary benefits

Service connection for Crohn's disease is granted subject to the rules and regulations governing the payment of VA monetary benefits


REMAND

Further development is needed regarding the Veteran's increased rating claims before the Board can adjudicate the remaining claims on the merits. 


	(CONTINUED ON NEXT PAGE)

Right Shoulder

At the hearing, the Veteran reports worsening pain, and decreased ability for overhead reaching suggesting a significant decline from his abilities at the last VA examination, which took place in December 2012.  At the December 2012 examination, the Veteran had normal flexion and nearly full abduction with pain on motion.   At the hearing, the Veteran demonstrated current range of motion in the shoulder which limits him to raising his arms just slightly above shoulder level, which on its face is a reduction in range of motion as seen at the December 2012 examination.   A new examination is warranted to assess the current severity of the service-connected disability. 

Digestive Disorder

The Veteran was already service-connected for a disability manifested by joint stiffness, high fever, shakes, hallucinations, uncontrolled diarrhea, and vomiting, which was rated at 10 percent as analogous to irritable colon syndrome.  However, the Board has granted service connection for Crohn's disease.  Crohn's disease also affects the lower gastrointestinal tract with symptoms similar or identical to those already associated with the Veteran's service-connected disorder.  VA's rating schedule has a diagnostic code for irritable colon syndrome or ulcerative colitis, but no code specific to Crohn's disease.  The Veteran can only receive one disability rating for the digestive condition.  38 C.F.R. § 4.114.  An examination of the digestive system necessary to determine which symptoms can be attributed to each service-connected disability individually as well as the severity of those symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Sioux Falls, South Dakota VA Medical Center since February 2013.  


2.  Provide the Veteran an opportunity to complete an authorization for VA to request updated private treatment records from Dr. S. G. or any other provider that would be pertinent to his pending claims.  

3.  After the above development is completed, schedule the Veteran for an examination of the right shoulder to assess the current severity of the service-connected disability. 

4.  Schedule the Veteran for an examination of the digestive system to assess which symptoms are associated with (1) irritable colon syndrome, and (2) Crohn's disease, and denote the severity of symptoms associated with each service-connected disability. 

5.  After the above development is completed, then readjudicate the appeal.  In adjudicating the claims on appeal, the RO should consider:
* whether the Veteran's digestive condition is best rated under Diagnostic Code 7319 for irritable colon syndrome or Code 7323 ulcerative colitis, and 
* whether Diagnostic Codes 7328 and 7329 apply since the Veteran underwent bowel resection in January 2015. 

If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


